*286ON REHEARING.
ANDERSON, J.
The foregoing opinion was prepared upon the assumption that the will created no. trust, and that the wife wa.s the absolute owner of the life estate, and that the case came within the influence of section 1046 of the Code of 1896; and the question Avas dealt with as if there Avas no trust. If the property was given Mrs. Bell in trust, then she did not take the absolute estate under section 1046. On the other hand, if said section applies, she did not take an absolute estate, except as to creditors and purchasers (purchasers at a-sale under the poAver), for the reason that there is an express remainder OA'er to the children of all property undisposed of by Mrs. Bell before her death, ex vi termini, not disposed of under the terms of the Avill and as authorized by the statute, and Avhich said disposition was essential to cut off the express remainder over to the children. It is insisted by counsel for appellee in one of the briefs for rehearing that no reference is. made in the original opinion to the proposition, contended for. “that by virtue of the statute (Code 1896, § 1046), as construed by numerous decisions of this court, the title in fee Arested in Mrs. Bell the alleged tenant for life.” It is to be regretted that Ave did not make ourselves understood in the former opinion as to this question, though quoting the statute and commenting on the authoiities then relied upon by counsel. We repeat that Mrs. Bell did not take the absolute estate, except as to creditors or purchasers, because she was given but a life estate; and, while she was given the power of sale, there is an express remainder OArer to the children, of the'property undisposed of by Mrs. Bell at the time of her death. There is no authority cited by counsel, or that can be found in the books, except those rendered prior to the code of 1852, that holds that Mrs. Bell took an absolute fee in the property, except as to purchasers and creditors— purchasers who acquired a title under the power. In other wo ids, suppose she made no attempt to dispose of the property before her death, but attempted to. will it to *287a stranger; could it be said there was no remainder over to the children? We think not.
We have attempted to point, out in the opinion why the authorities therein discussed did not conflict therewith, and will now discuss only those apthorities cited in brief upon rehearing and not discussed in the original opinion. The case of Pondly v. Madison’s Adm’r., 83 Ala. 484, 3 South. 618, is not in point, as the life tenant was given no power of disposition and the remainder over' was upheld. In the case of Wells v. American Mtg. Co., 109 Ala. 430, 20 South. 136, there Avas no limitation over, and, as the life tenant was given the right of disposition, the court properly held that he took an absolute estate, same as Avas held in the Phillips Case, 131 Ala. 629, 30 South. 872. We still think the pivotal point in tills case is whether or not Mrs. Bell has evecuted the power of sale in such a. manner as to constitute the respondent a purchaser and cut off the remainder under the terms of section 1046.
Our attention is called to the case of Phelps v. Harris, and authorities there cited and considered in 101 U. S. 370, 25 L. Ed. 855, Avheiein it is held, and properly so, that the right to sell and dispose of the property gave the right to partition, and wherein a proper distinction is made between the Avords “sell” and “dispose”; but such cannot be the meaning of the Avord “dispose” in the case at bar, for the words as used in the will of Bell are synonymous, for, while it says “sell and dispose” of •as she may think best, it further says, “either at public or private sale,” thus directing the method of disposition ■and limiting it to a conAreyance, and bringing the case under the influence of sections 1052 and 982 of the Code of 1896. It is true she may have petitioned for the sale in writing; but the statute requires such an instrument in writing, “which would be sufficient in law to pass the interest or estate intended to pass under such power, if the person executing the power were the actual owner,” and the petition was not sufficient to pass title. Nor can the poAver of disposition in this case become so absolute under section 1049 as to give Mrs. Bell the right to make :anv kind of a disposition of the property, for the reason *288that slie could not dispose of the fee for her own benefit, as flie will gives it to her for the benefit of herself and children.
The case of Rice v. Bamberg, 68 S. C. 184, 46 S. E. 1009, is an authority in support of our conclusion that Mrs. Bell did not- by joining in the petition for partition, execute the power of disposition in such a way as is required by the will and the statute.
The rehearing is denied.